         Case 2:20-cv-06515-MSG Document 23 Filed 08/23/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
                                          :
JACQUELINE DIXON,                         :                 CIVIL ACTION
                                          :
                        Plaintiff,        :
                                          :                 NO. 20-6515
            v.                            :
                                          :
CITY OF PHILADELPHIA, et al.,             :
                                          :
                        Defendants.       :
__________________________________________:


                                            ORDER

       AND NOW, this 23rd day of August 2021, upon consideration of Defendant Corizon

Health, Inc.’s Motion to Dismiss (Doc. No. 17) and Plaintiff’s Response (Doc. No. 18), it is hereby

ORDERED that the Motion is GRANTED and the Amended Complaint is DISMISSED

WITHOUT PREJUDICE. Within fourteen (14) days of the date of this Order, Plaintiff may

file a second amended complaint correcting the deficiencies identified in my accompanying

Memorandum Opinion. Failure to file a second amended complaint will result in dismissal of this

action against Corizon Health, Inc. and the John Doe Defendants with prejudice.


                                             BY THE COURT:



                                             /s/ Mitchell S. Goldberg
                                             MITCHELL S. GOLDBERG, J.
